Case 18-14978-pmm   Doc 25    Filed 03/05/19 Entered 03/05/19 16:14:19   Desc Main
                             Document      Page 1 of 9
Case 18-14978-pmm   Doc 25    Filed 03/05/19 Entered 03/05/19 16:14:19   Desc Main
                             Document      Page 2 of 9
Case 18-14978-pmm   Doc 25    Filed 03/05/19 Entered 03/05/19 16:14:19   Desc Main
                             Document      Page 3 of 9
Case 18-14978-pmm   Doc 25    Filed 03/05/19 Entered 03/05/19 16:14:19   Desc Main
                             Document      Page 4 of 9
Case 18-14978-pmm   Doc 25    Filed 03/05/19 Entered 03/05/19 16:14:19   Desc Main
                             Document      Page 5 of 9
Case 18-14978-pmm   Doc 25    Filed 03/05/19 Entered 03/05/19 16:14:19   Desc Main
                             Document      Page 6 of 9
Case 18-14978-pmm   Doc 25    Filed 03/05/19 Entered 03/05/19 16:14:19   Desc Main
                             Document      Page 7 of 9
Case 18-14978-pmm   Doc 25    Filed 03/05/19 Entered 03/05/19 16:14:19   Desc Main
                             Document      Page 8 of 9
Case 18-14978-pmm   Doc 25    Filed 03/05/19 Entered 03/05/19 16:14:19   Desc Main
                             Document      Page 9 of 9
